     2:19-cv-03297-BHH       Date Filed 08/03/20     Entry Number 52      Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Ronnell Demar Bey,                   )
                                     )
                   Plaintiff,        )
                                     )           Civil Action No. 2:19-3297-BHH
v.                                   )
                                     )                         ORDER
Erica G. Lybrand and                 )
PrimeLending A PlainsCapital Company,)
                                     )
                   Defendants.       )
________________________________)

                                                                 pro se civil action alleging

claims related to the foreclosure and sale of certain property. In accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a

United States Magistrate Judge for preliminary determinations.

       On July 8, 2020, Magistrate Judge Mary Gordon Baker issued a Report and

                                    ing the issues and recommending that the Court deny



dismiss (ECF Nos. 20 and 23) in their entirety. Attached to the Report was a notice

advising the parties of the right to file specific, written objections to the Report within

fourteen days of receiving a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole
     2:19-cv-03297-BHH         Date Filed 08/03/20    Entry Number 52        Page 2 of 3




or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (sta

timely filed objection, a district court need not conduct a de novo review, but instead must

                       there is no clear error on the face of the record in order to accept the



       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

this action is subject to dismissal.

       Accordingly, the Court adopts and incorporat

No. 50; the Court denies Plaint                                    int (ECF No. 46); the Court

                                                  s. 20 and 23) in their entirety; and the Court

dismisses this matter with prejudice.

       IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   Howe Hendricks
                                                   United States District Judge

July 31, 2020
Charleston, South Carolina




                                              2
     2:19-cv-03297-BHH       Date Filed 08/03/20     Entry Number 52       Page 3 of 3




                            NOTICE OF RIGHT TO APPEAL


      The parties are hereby notified of the right to appeal this order within the time period

set forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             3
